UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
KURT MADSEN,                        )
                                    )
                  Petitioner,       )
                                    )
      v.                            )                         Civil Action No. 14-1716 (RMC)
                                    )
WILLIAM SMITH,                      )
                                    )
                  Respondent.       )
___________________________________ )


                                  MEMORANDUM OPINION

               On December 10, 2014, the United States of America, by counsel, filed a motion

to dismiss the petition for a writ of habeas corpus [Dkt. 8]. In its January 5, 2015 Order, the Court

advised Petitioner of his obligations under the Federal Rules of Civil Procedure and the local rules

of this Court to respond to the motion. Specifically, the Order warned Petitioner that, if he failed

to file an opposition or other response to the motion by February 6, 2015, the Court would treat

the motion as conceded, summarily deny the petition and dismiss the case. To date, Petitioner has

not filed an opposition, requested more time to file an opposition, or advised the Court of any

change of address. The Court, therefore, will grant Respondent’s motion as conceded and will

dismiss the case without prejudice.

               An Order is issued separately.


Date: February 20, 2015                                     /s/
                                              ROSEMARY M. COLLYER
                                              United States District Judge